Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species;
Species I, directed towards figures 1 and 2
Species II, directed towards figures 3 and 4
Species III, directed towards figures 5 and 6
Species IV, directed towards figures 7 and 8
 The species are independent or distinct because they each include distinct jet regulator configurations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Randolph Huis on 11/4/2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-3, 8-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrien et al. (3,275,248) 
Regarding claim 1, Obrien et al. shows a jet regulator (20) for a fitting for dispensing at least one of boiling water or CO2-containing water, the jet regulator comprising: a substantially cylindrical housing (21) having an inlet opening (22T), an outlet opening (25) and a housing inner wall (22), a swirl creating portion (the space near  27V), arranged in a region of the inlet opening (fig 1), having a substantially helically extending flow guide (27V) configured for rotationally accelerating a stream of water flowing through, an expansion zone (23), following the swirl creating portion (fig 1), configured such that the rotationally accelerated stream of water flows due to action of centrifugal force in a region of the housing inner wall, and a guide portion (36) configured to decelerate the rotational movement of the stream of water and to guide the stream of water in a longitudinal direction.  
Regarding claim 3,  further comprising a laminar jet regulator portion (35) arranged in a region of the outlet opening (fig 1), downstream of the guide portion, said laminar jet regulator portion being configured to dispense the stream of water as a laminar jet.  
Regarding claim 8, wherein the swirl creating portion has at least one substantially helically extending flow channel (27V)
Regarding claim 9, wherein the swirl creating portion has a plurality of helically extending guide vanes (27D).

Claim(s) 1,2,  8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis (3,920,187) 
Regarding claim 1, Willis shows a jet regulator (fig 1) for a fitting for dispensing at least one of boiling water or CO2-containing water, the jet regulator comprising: a substantially cylindrical housing (1) having an inlet opening (2), an outlet opening (30) and a housing inner wall (4a), a swirl creating portion (7), arranged in a region of the inlet opening (fig 1), having a substantially helically extending flow guide (6) configured for rotationally accelerating a stream of water flowing through, an expansion zone (3), following the swirl creating portion (fig 1), configured such that the rotationally accelerated stream of water flows due to action of centrifugal force in a region of the housing inner wall, and a guide portion (4) configured to decelerate the rotational movement of the stream of water and to guide the stream of water in a longitudinal direction.  
Regarding claim 2, wherein the guide portion has a plurality of longitudinal ribs (5, 5a) that are arranged on the housing inner wall and widen in a radial extent in a direction of flow.  
Regarding claim 8, wherein the swirl creating portion (6) has at least one substantially helically extending flow channel (6)
Regarding claim 9, wherein the swirl creating portion has a plurality of helically extending guide vanes (6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karls (4,077,545) in view of Obrien et al. (3,275,248)
Regarding claim 11, Karls shows a fitting (28) for dispensing at least one of boiling water or CO2-containing water, comprising: an outflow (26), a mouthpiece (38) arranged at the outflow, but fails to disclose the jet regulator  according to claim 1 inserted into the mouthpiece (25).  
However, Obrien et al. teaches the jet regulator of claim 1 as discussed above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the jet regulator of Willis to the mouthpiece of Karls in order to provide an even fluid distribution as taught by Obrien et al. (col 1, line 10-15).
Regarding claim 12, Karls as modified above, shows a fitting for selectively dispensing boiling water and mixed water (28), the fitting comprising: an outflow (28), a mouthpiece (38) arranged at the outflow (fig 1), the jet regulator (of Obrien et al.) according to claim 1 inserted into the mouthpiece (As described in the above modification), wherein the outflow has a first flow path (15) for the boiling water and a second flow path (20) for the mixed water, and the mouthpiece  receives the jet regulator (of Obrien et al.) such that said jet regulator is connected to the first flow path (fig 1, Karls) in a fluid-conducting manner.  
Regarding claim 13,  the first flow path (15) comprises an inner flow path and the second flow path (20) comprises an outer flow path extending concentrically around the inner flow path (fig 1, Karls), and the jet regulator (of Obrien et al.) is comprises an inner jet regulator, which is received by the mouthpiece (38) such that said jet regulator is connected to the inner flow path (fig 1, Karls) in a fluid-conducting manner sealed with respect to the outer flow path (fig 1 Karls).  
Regarding claim 14, wherein the mouthpiece includes, concentrically around the inner jet regulator (of Obrien et al.), an outer, second jet regulator (36), which is arranged annularly around the inner jet regulator and is connected to the outer flow path (20) in a fluid-conducting manner sealed with respect to the inner  flow path (fig 1, Karls).  
Regarding claim 15, the inner jet regulator projects downwardly beyond the outer second jet regulator (fig 1, Karls).
Regarding claim 10. In the above combination, Karls dispenses boiling water and the method claims of claim 10 are inherently performed in the use of the above combination.

  Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karls (4,077,545) in view of Willis (3,920,187).
Regarding claim 11, Karls shows a fitting (28) for dispensing at least one of boiling water or CO2-containing water, comprising: an outflow (26), a mouthpiece (38) arranged at the outflow, but fails to disclose the jet regulator  according to claim 1 inserted into the mouthpiece (25).  
However, Willis teaches the jet regulator of claim 1 as discussed above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the jet regulator of Willis to the mouthpiece of Karls in order to atomize the liquid flow as taught by Willis (col 1, line 5-6).
Regarding claim 12, Karls as modified above, shows a fitting for selectively dispensing boiling water and mixed water (28), the fitting comprising: an outflow (28), a mouthpiece (38) arranged at the outflow (fig 1), the jet regulator (of Willis) according to claim 1 inserted into the mouthpiece (As described in the above modification), wherein the outflow has a first flow path (15) for the boiling water and a second flow path (20) for the mixed water, and the mouthpiece  receives the jet regulator (of Willis) such that said jet regulator is connected to the first flow path (fig 1, Karls) in a fluid-conducting manner.  
Regarding claim 13,  the first flow path (15) comprises an inner flow path and the second flow path (20) comprises an outer flow path extending concentrically around the inner flow path (fig 1, Karls), and the jet regulator (of Willis) is comprises an inner jet regulator, which is received by the mouthpiece (38) such that said jet regulator is connected to the inner flow path (fig 1, Karls) in a fluid-conducting manner sealed with respect to the outer flow path (fig 1 Karls).  
Regarding claim 14, wherein the mouthpiece includes, concentrically around the inner jet regulator (of Willis), an outer, second jet regulator (36), which is arranged annularly around the inner jet regulator and is connected to the outer flow path (20) in a fluid-conducting manner sealed with respect to the inner  flow path (fig 1, Karls).  
Regarding claim 15, the inner jet regulator projects downwardly beyond the outer second jet regulator (fig 1m Karls).
Regarding claim 10. In the above combination, Karls dispenses boiling water and the method claims of claim 10 are inherently performed in the use of the above combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             11/4/2022